Citation Nr: 1111471	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-29 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for stomach condition, to include as secondary to the Veteran's service-connected prostatitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1977 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction has since been returned to the RO in Atlanta, Georgia, although the Veteran's claim has recently been handled by the Appeals Management Center (AMC) in Washington, DC.

By way of background, the Board remanded the Veteran's claim for further evidentiary development in November 2009.  Because the benefit sought remains denied, the claim has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's service treatment records reflect that he sought treatment on multiple occasions for stomach-related ailments during service.

2.  The Veteran's post-service treatment of record reflects his complaints of stomach ailments, and the Veteran was diagnosed with chronic prandial intermittent epigastric pain during his 2010 VA examination, which the examiner opined manifested in service.


CONCLUSION OF LAW

The criteria for service connection for chronic prandial intermittent epigastric pain have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, the Board is granting service connection for a stomach disorder, diagnosed as chronic prandial intermittent epigastric pain; thus, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

Service Connection Claim

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

The Board notes that a veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service except for conditions noted on his entrance examination.  38 U.S.C.A. §§ 1111, 1132.  The presumption of soundness when entering service attaches only where, as in the instant case, there has been an induction examination during which the disability about which a veteran later complains was not detected.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The Board further notes that the presumption of soundness can be rebutted by clear and unmistakable evidence that the disorder existed prior to entry into service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

The Veteran's service treatment records reflect that at induction, no stomach abnormalities were noted, and the Veteran denied a history of frequent indigestion or stomach, liver, or intestinal trouble at that time.  During service, the Veteran sought treatment in May, June, and September 1982 for his reports of pain and nausea after eating, at which time he reported a history of a stomach ulcer in 1974 (pre-service) that resolved after antacid treatment for several months.  An upper gastrointestinal series revealed results within normal limits, and therefore the Veteran's complaints were determined not to be the result of an ulcer, and appear to have been assessed as probable severe gastritis.  Additionally, at separation, the Veteran affirmed having had stomach, liver, or intestinal trouble.  

The Veteran's post-service treatment records reference diagnosed stomach disorders, namely gastroesophageal reflux disease (GERD) and radiological findings that the Veteran had a left upper quadrant abdominal mass consistent with a duplication cyst verses a mesenteric lipoma.  

Given the evidence of in-service stomach ailments and current diagnoses of stomach disorders, the Board concluded that the Veteran should be afforded a VA examination, and a medical opinion obtained, to determine whether the Veteran's current stomach disorders first manifested in service or were secondary to the Veteran's service-connected prostatitis, as asserted by the Veteran.  

To that end, the Veteran was afforded a VA examination in March 2010, which reflects that the examiner conducted a thorough review of the Veteran's claims file in conjunction with the examination.   The examiner then found that the Veteran's in-service complaints were indeed related to a current chronic peptic disease, which the examiner diagnosed as chronic prandial intermittent epigastric pain.  While the examiner ultimately concluded that the Veteran's chronic peptic disease was a condition that preexisted service, the Board notes that this conclusion was supported solely by the Veteran's reports of a experiencing the symptoms of a stomach ulcer before entering service, as reflected in his service treatment records and during his 2010 VA examination.  However, the Veteran's self-reported, pre-service history of an ulcer, alone, is insufficient to rebut the presumption of soundness when entering service.  38 C.F.R. § 3.304(b)(1); see also Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition); LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).

As the examiner failed to cite any medical evidence constituting clear and unmistakable evidence sufficient to rebut the presumption of soundness, the medical opinion is insufficient to render the Veteran's chronic peptic disease a preexisting condition.  Moreover, given the examiner's conclusion the Veteran is currently suffering from the same condition noted in service, namely chronic prandial intermittent epigastric pain, service connection for a stomach disability, diagnosed by the VA examiner as chronic prandial intermittent epigastric pain, is warranted.   Accordingly, the Veteran's appeal of this issue is granted.

ORDER

Service connection for chronic prandial intermittent epigastric pain is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


